On Rehearing.
The answer to the application for rehearing is that the law afforded the defendant a full remedy by authorizing him to impound the trespassing hogs, and require the owner to pay the damages resulting from their trespass, and therefore he had no right to destroy them. It was the right of the defendant to show that “at the time of the injury the animals killed or injured were trespassing upon a growing crop,” not that they had repeatedly or previously so trespassed. Code 1907, § 6231. The defendant was denied no right secured to ,4um by the statute, but he was given the full benefit thereof.
Application overruled.